IN THE SUPREME COURT OF
               CALIFORNIA

                       THE PEOPLE,
                  Plaintiff and Respondent,
                              v.
                     WILLIE OVIEDA,
                  Defendant and Appellant.

                           S247235

            Second Appellate District, Division Six
                          B277860

            Santa Barbara County Superior Court
                         1476460



                       August 12, 2019

Justice Corrigan authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Liu, Cuéllar,
Kruger, and Groban concurred.
                     PEOPLE v. OVIEDA
                           S247235


             Opinion of the Court by Corrigan, J.


      In People v. Ray (1999) 21 Cal. 4th 464, the lead opinion
of this court articulated a “community caretaking” exception to
the warrant requirement for government entry into a private
residence, suggesting that “circumstances short of a perceived
emergency may justify a warrantless entry” into a home. (Id.
at p. 473 (lead opn. of Brown, J.).) Under United States
Supreme Court authority, a warrantless home entry is
unreasonable unless it falls within a recognized exception to
the warrant requirement, like exigent circumstances, which
includes the need to render emergency aid. We conclude that
an entry for reasons short of a perceived emergency, or similar
exigency, fails to satisfy the relevant constitutional standard.
We disapprove the lead opinion in People v. Ray, supra, 21
Cal. 4th 464 to the extent it conflicts with the views expressed
here.
                      I. BACKGROUND1
      On June 17, 2015, officers were dispatched to defendant’s
home in Santa Barbara after family members reported he was
suicidal and had access to a gun. Five officers responded and
set up a perimeter. They learned defendant was inside with
two friends, Trevor Case and his wife, Amber Woellert.

1
     The facts are taken from the hearing on defendant’s
suppression motion. (Pen. Code, § 1538.5, subd. (a)(1)(A).)



                               1
                       PEOPLE v. OVIEDA
                Opinion of the Court by Corrigan, J.


Defendant’s family was not at the scene and his roommate was
out of town. Officers were able to contact Case, who came out
to speak with them.
      Case related that the three had been in defendant’s room
when defendant began talking about suicide, which he had
attempted before. Defendant reached for a pistol near the bed,
but Case and Woellert were able to disarm him. Defendant
then tried to grab a gun from the bedroom closet and was again
restrained. Woellert remained with defendant while Case
collected the handgun, two rifles, and ammunition and put
them in the garage.
     Remaining with the officers, Case called Woellert. She
emerged with defendant, who was placed in handcuffs and
searched. Case was very emotional and so concerned about
defendant that he had alerted defendant’s family members,
prompting their call to police. Officers Corbett and Bruce
entered the home to do a “protective sweep to secure the
premises” and make sure there was no one else inside who
might be armed, injured, or in need of aid.
      Officer Corbett testified that, based on his experience,
each situation is different and requires consideration of
multiple possible factors, though “safety of persons is
paramount.” He and Bruce were “unsure if all parties were
accounted for,” did not have a clear picture of what had caused
the situation, and “felt duty bound to secure the premises and
make sure there were no people inside that were injured or in
need of assistance.”
      The two officers entered with guns drawn because
“[t]here was talk of multiple weapons in the house” and the
situation was “emotional and dynamic.” They moved slowly


                                 2
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


through the house, checking rooms and closets where people in
need of help might be found. Corbett had no intent to search
for criminal conduct and had “no reason to believe any other
criminal activity was afoot.”
      After entry and during the sweep, Corbett noted “an
overwhelmingly strong odor of marijuana” and numerous items
related to “marijuana cultivation and concentrated cannabis
production.” He also saw ammunition, a gun case, scales, and
a large industrial drying oven with ducts leading to the garage.
On cross-examination, Corbett acknowledged that Case had
said the guns had been taken away from defendant and that
only he, Woellert, and defendant had been in the house. Case
never said that any domestic violence was involved or that
anyone else was inside. Corbett had no information that there
were any other people in the home.
       Officer Garcia also testified and largely confirmed
Corbett’s testimony. Garcia spoke to Case once he came
outside.     Case was distraught and tearful during the
conversation. Brought outside by Woellert, defendant was
searched and handcuffed. He denied being suicidal or having
any guns. The on-scene officers collectively decided to conduct
a safety sweep. On cross-examination, Garcia conceded that
officers had no “specific information that led [them] to believe
somebody else was inside.” They were told that defendant’s
roommate was in Washington State. Case did not know if
there were other guns in the house beside those he had taken
to the garage.
     More officers were called to the scene. No search
warrant was ever obtained. Ultimately, large quantities of
guns, ammunition, and drug-producing equipment were


                                  3
                       PEOPLE v. OVIEDA
                Opinion of the Court by Corrigan, J.


removed from the house and garage. The recovered weaponry
included a submachine gun and a rifle with a long-range scope.
       Defendant was charged with manufacturing a controlled
substance, importing an assault weapon, and possessing a
silencer and short-barreled rifle.2 He moved to suppress the
evidence found in his home. At the suppression hearing,
neither officer testified that they had asked defendant’s
permission to enter to check for others or that they questioned
the veracity of Case and Woellert. They mentioned no noise or
movement in the house or garage creating concern that others
might be inside or that anything was amiss there. They were
not asked what, if anything, they intended to do with
defendant or whether he would have been allowed to return to
the residence. They did not rely on that possibility to justify
the need for the protective sweep. The prosecution based its
case on the community caretaking exception, not on exigent
circumstances. The court denied the motion. It accepted the
officers’ testimony regarding “what they knew, what they were
concerned about and what they didn’t know.” The court
reasoned the officers were not required to accept Case’s word
that he had removed the firearms and noted they would be
“subject to criticism” if something untoward had occurred
because they did not conduct a sweep for others who might
pose a danger or need assistance.
     After pleading guilty to the manufacturing count and to
possession of an assault weapon,3 defendant was placed on


2
      See Health and Safety Code section 11379.6, subdivision
(a); Penal Code sections 30600, subdivision (a), 33410, 33210.
3
      Penal Code section 30605, subdivision (a).



                                 4
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


probation. A divided Court of Appeal upheld the search under
the community caretaking exception. (People v. Ovieda (2018)
19 Cal.App.5th 614, 619-623, review granted Apr. 25, 2018,
S247235.)
                        II. DISCUSSION
     A. The Warrant Requirement and the Exigent
        Circumstances Exception
       Both the federal and state Constitutions prohibit
unreasonable searches and seizures. (U.S. Const., 4th Amend.;
Cal. Const., art. I, § 13.) “In California, issues relating to the
suppression of evidence derived from governmental searches
and seizures are reviewed under federal constitutional
standards.” (People v. Troyer (2011) 51 Cal. 4th 599, 605
(Troyer).)      “ ‘[T]he ultimate touchstone of the Fourth
Amendment is “reasonableness.” ’ ” (Riley v. California (2014)
573 U.S. 373, 381; People v. Macabeo (2016) 1 Cal.5th 1206,
1213.) “[T]he ‘physical entry of the home is the chief evil
against which the wording of the Fourth Amendment is
directed.’ ” (Payton v. New York (1980) 445 U.S. 573, 585
(Payton); see People v. Schmitz (2012) 55 Cal. 4th 909, 919.)
“[I]t is a cardinal principle that ‘searches conducted outside the
judicial process, without prior approval by judge or magistrate,
are per se unreasonable under the Fourth Amendment—
subject only to a few specifically established and well-
delineated exceptions.’ ” (Mincey v. Arizona (1978) 437 U.S.
385, 390 (Mincey); see Riley, at p. 382.) “The burden is on the
People to establish an exception applies.” (Macabeo, at p.
1213.) “ ‘ “ ‘We defer to the trial court’s factual findings,
express or implied, where supported by substantial evidence.
In determining whether, on the facts so found, the search or



                                  5
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


seizure was reasonable under the Fourth Amendment, we
exercise our independent judgment.’ ” ’ ” (Id. at p. 1212.)
       “ ‘A long-recognized exception to the warrant
requirement exists when “exigent circumstances” make
necessary the conduct of a warrantless search.’ ” (People v.
Panah (2005) 35 Cal. 4th 395, 465.)           The term “exigent
circumstances” describes “ ‘ “an emergency situation requiring
swift action to prevent imminent danger to life or serious
damage to property, or to forestall the imminent escape of a
suspect or destruction of evidence. There is no ready litmus
test for determining whether such circumstances exist, and in
each case the claim of an extraordinary situation must be
measured by the facts known to the officers.” ’ ” (Ibid.) The
high court has recognized that exigent circumstances may exist
where there is probable cause to believe a crime has been
committed but “an emergency leaves police insufficient time to
seek a warrant.” (Birchfield v. North Dakota (2016) __ U.S. __,
__ [136 S. Ct. 2160, 2173].) It has also found exigency when an
entry or search appears reasonably necessary to render
emergency aid, whether or not a crime might be involved. “We
do not question the right of the police to respond to emergency
situations. Numerous state and federal cases have recognized
that the Fourth Amendment does not bar police officers from
making warrantless entries and searches when they
reasonably believe that a person within is in need of immediate
aid. . . . ‘The need to protect or preserve life or avoid serious
injury is justification for what would be otherwise illegal
absent an exigency or emergency.’ [Citation.] And the police
may seize any evidence that is in plain view during the course
of their legitimate emergency activities.” (Mincey, supra, 437
U.S. at pp. 392-393, fns. omitted.)           “Accordingly, law


                                  6
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


enforcement officers may enter a home without a warrant to
render emergency assistance to an injured occupant or to
protect an occupant from imminent injury.” (Brigham City v.
Stuart (2006) 547 U.S. 398, 403 (Brigham City).)
      Thus, the exigent circumstances exception applies to
situations requiring prompt police action. These situations
may arise when officers are responding to or investigating
criminal activity and when there is a need for emergency aid,
even if unrelated to criminal conduct. Examples of exigent
circumstances in prior cases include “ ‘hot pursuit’ ” of a fleeing
suspect (United States v. Santana (1976) 427 U.S. 38, 42-43);
preventing the imminent destruction of evidence (see Kentucky
v. King (2011) 563 U.S. 452, 460); fighting a fire (Michigan v.
Tyler (1978) 436 U.S. 499, 509); intervening in a physical
altercation or crime in progress, or providing emergency help
(see Brigham City, supra, 547 U.S. at pp. 406-407; see also
Michigan v. Fisher (2009) 558 U.S. 45, 48-49). Lower federal
courts have also recognized that a warrantless entry in
response to an actively suicidal person may be justified to
prevent injury. “[T]he threat an individual poses to himself
may create an exigency that makes the needs of law
enforcement so compelling that a warrantless entry is
objectively reasonable under the Fourth Amendment.” (Rice v.
ReliaStar Life Ins. Co. (5th Cir. 2014) 770 F.3d 1122, 1131; see
also Fitzgerald v. Santoro (7th Cir. 2013) 707 F.3d 725, 732;
Roberts v. Spielman (11th Cir. 2011) 643 F.3d 899, 905-906;
Hancock v. Dodson (6th Cir. 1992) 958 F.2d 1367, 1375-1376.)
      If the officers here were lawfully inside defendant’s
home, they could seize contraband in plain sight. (See
Coolidge v. New Hampshire (1971) 403 U.S. 443, 464-465
(Coolidge); see also Minnesota v. Dickerson (1993) 508 U.S.
7
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


366, 375.) They could also rely on what they had seen to
secure a warrant to conduct a more extensive search. (See
Michigan v. Clifford (1984) 464 U.S. 287, 294 (Clifford).) This
case turns on whether the initial entry of Officers Corbett and
Bruce was lawful.
      This case does not fall into any recognized scenario
describing exigent circumstances, and the Attorney General
does not argue otherwise.4 Nor does the Attorney General rely
on the need for a “protective sweep.” While it was undisputed
that defendant was suicidal when officers arrived at his home,
he subsequently came outside and was restrained. The officers
cited concerns that unknown persons might be in the house,
and that there may have been victims or loaded firearms
inside. While these concerns are obviously important, the
People elicited no testimony to show the officers reasonably
believed they were actually in play.
      “ ‘As a general rule, the reasonableness of an officer’s
conduct is dependent upon the existence of facts available to
him at the moment of the search or seizure which would
warrant a man of reasonable caution in the belief that the
action taken was appropriate. [Citation.] And in determining
whether the officer acted reasonably, due weight must be given
not to his unparticularized suspicions or “hunches,” but to the
reasonable inferences which he is entitled to draw from the
facts in the light of his experience; in other words, he must be
able to point to specific and articulable facts from which he
concluded that his action was necessary.’ ” (People v. Duncan
(1986) 42 Cal. 3d 91, 97-98 (Duncan).)

4
     The People took the same position in the Court of Appeal.



                                  8
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


       Here, the officers pointed to no such facts. If they
existed, the prosecution failed to elicit them. Indeed, the facts
in the record point to the contrary. The officers responded to a
dispatch that defendant was suicidal. Case, defendant’s friend,
told officers that he, his wife, and defendant were the only
people in the house and that defendant had been disarmed. All
three were outside before the officers entered. Although
officers were not required to take Case at his word, the only
immediate danger reported was that defendant might harm
himself. But, before the entry, defendant was in handcuffs and
under police control. There were no reports that shots had
been fired, that defendant had threatened anyone else, or that
there were any victims inside the house. (Compare with
Tamborino v. Superior Court (1986) 41 Cal. 3d 919, 922-924;
People v. Stamper (1980) 106 Cal. App. 3d 301, 304-306
(Stamper).) The officers mentioned no sounds or possible
movement in the house or any suspicious behavior by
defendant or his friends during the initial interaction.
Further, possession of legal firearms in a home is generally
lawful (see District of Columbia v. Heller (2008) 554 U.S. 570,
576-635), and their presence in an apparently empty home
does not, without more, constitute exigent circumstances.
There was no indication that firearms were accessible to others
or that they posed a threat to officers or the public. The People
cite no authority, and we have found none, where an exigency
was found to exist based on facts similar to those here.
     B. Community Caretaking
     Even in the absence of exigency, both the trial court and
the Court of Appeal majority concluded the warrantless entry
here was justified under the so-called “community caretaking”
exception. We begin our discussion with People v. Ray, supra,

                                  9
                         PEOPLE v. OVIEDA
                  Opinion of the Court by Corrigan, J.


21 Cal. 4th 464 (Ray), where the lead opinion of this court
recognized a nonemergency community caretaking exception
permitting residential entry. For the reasons discussed below,
we conclude no such exception exists and that the Ray lead
opinion was wrong to create one. As we discuss in further
detail, the United States Supreme Court has articulated the
concept of community caretaking, but only in the context of
vehicle searches.
         1. Ray
      In Ray, someone called police and reported that a
neighbor’s front door “ ‘has been open all day and it’s all a
shambles inside.’ ” (Ray, supra, 21 Cal.4th at p. 468 (lead opn.
of Brown, J.).) Officers responded and confirmed that the door
was open and “ ‘the front room appeared to be ransacked as if
someone went through it.’ ” (Ibid.) Officers knocked and
announced their presence but received no reply. They then
entered “to conduct a security check ‘to see if anyone inside
might be injured, disabled, or unable to obtain help.’ ” (Ibid.)
The house was empty, but officers found drugs and cash in
plain view. They left and obtained a search warrant. (Id. at
pp. 468-469.)
       The lead opinion garnered three votes to amplify the
community caretaking exception.           It drew a distinction
between exigent circumstances and community caretaking. An
exigent circumstances analysis is appropriate, it said, when
officers “ ‘are searching for evidence or perpetrators of a
crime.’ ” (Ray, supra, 21 Cal.4th at p. 471 (lead opn. of Brown,
J.).) For the exception to apply, officers must (1) have probable
cause for a search or seizure; and (2) show that, because of the
circumstances, there is no time to obtain a warrant. (Ibid.)



                                  10
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


The community caretaking exception, the lead opinion
maintained, applies when officers are not involved in crime
solving, but are, instead, providing some kind of aid unrelated
to criminal investigation. (Ibid.)
      The lead opinion then asserted that the community
caretaking exception arises in two situations: entry to render
emergency aid and entry to preserve life or property. While
conceptually these situations seem to substantially overlap,
the lead opinion analyzed them under different standards.
When relying on the need to render emergency aid, the People
must demonstrate “specific, articulable facts indicating the
need for ‘ “swift action to prevent imminent danger to life or
serious damage to property.” ’ ” (Ray, supra, 21 Cal.4th at p.
472 (lead opn. of Brown, J.).) The lead opinion concluded the
People failed to do so on the record before it. Accordingly, it
rejected reliance on the need to render emergency aid. (Id. at
p. 473.)
      However, the lead opinion held that a different facet of
community caretaking, requiring a less stringent showing,
could justify the entry. It pronounced: “Under the community
caretaking exception, circumstances short of a perceived
emergency may justify a warrantless entry, including the
protection of property, as ‘where the police reasonably believe
that the premises have recently been or are being
burglarized.’ ” (Ray, supra, 21 Cal.4th at p. 473 (lead opn. of
Brown, J.), italics added.) According to the lead opinion, under
the less demanding aspect of the community caretaking
exception, the question is: “Given the known facts, would a
prudent and reasonable officer have perceived a need to act in
the proper discharge of his or her community caretaking
functions?” (Id. at p. 477.)

                                 11
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


       The lead opinion concluded, “The facts before us precisely
illustrate one facet of law enforcement’s community caretaking
functions.” (Ray, supra, 21 Cal.4th at p. 478 (lead opn. of
Brown, J.).) It reasoned that “[w]hile the facts known to the
officers may not have established exigent circumstances or the
apparent need to render emergency aid, they warranted
further inquiry to resolve the possibility someone inside
required assistance or property needed protection. In such
circumstances, ‘entering the premises was the only practical
means of determining whether there was anyone inside in need
of assistance [or property in need of protection].’ ” (Ibid.)
      As noted, the lead opinion did not garner a majority.
Neither its holding nor its reasoning constitutes binding
precedent. A separate three-justice concurrence agreed in the
result that the entry was proper. It did not embrace the lead
opinion’s lesser community caretaking rationale. Instead, it
urged that, under an exigency analysis, entry was permitted.
“ ‘We have defined “exigent circumstances” to include “an
emergency situation requiring swift action to prevent
imminent danger to life or serious damage to property. . . .”
[Citation.] The action must be “prompted by the motive of
preserving life or property and [must] reasonably appear[] to
the actor to be necessary for that purpose.” ’ ” (Ray, supra, 21
Cal.4th at p. 481 (conc. opn. of George, C. J.), quoting Duncan,
supra, 42 Cal.3d at p. 97.) The concurring justices determined
that the facts in Ray supported a warrantless entry without
the need to expand available warrant exceptions. “Exigent
circumstances existed, because the officers had reasonable
cause to believe a burglary was in progress, or that a burglary
had been committed and there might be persons inside the



                                 12
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


residence in need of assistance.” (Ray, at p. 482 (conc. opn. of
George, C. J.).)
       The lone dissent “firmly reject[ed] the suggestion that we
should create a broad new exception to the Fourth Amendment
protection against warrantless searches, permitting police
officers to enter a residence, even when there is no immediate
threat to its occupants, merely as part of their ‘community
caretaking functions.’ Such an exception threatens to swallow
the rule that absent a showing of true necessity, the
constitutionally guaranteed right to security and privacy in
one’s home must prevail.         I strongly disagree with the
assumption that the warrantless search of a residence, under
nonexigent circumstances, can be justified on the paternalistic
premise that ‘We’re from the government and we’re here to
help you.’ ” (Ray, supra, 21 Cal.4th at p. 482 (dis. opn. of
Mosk, J.).) The dissent concluded that “[t]he circumstances did
not warrant a reasonable belief that entry was necessary to
preserve life or property. To the extent that the officers
believed they were called upon to perform a community
caretaking function, it would have sufficed to shut the door.”
(Id. at p. 487.)
         2. Roberts, Hill, and California Authorities
       In recognizing a community caretaking exception, the
lead opinion discerned support in People v. Roberts (1956) 47
Cal. 2d 374 (Roberts) and People v. Hill (1974) 12 Cal. 3d 731
(Hill). (See Ray, supra, 21 Cal.4th at pp. 473-474 (lead opn. of
Brown, J.).) In Roberts, a car potentially involved in a
commercial burglary was registered to a woman living in a San
Francisco apartment. The apartment manager told officers
that the defendant “also lived in the same apartment and that



                                 13
                         PEOPLE v. OVIEDA
                  Opinion of the Court by Corrigan, J.


he had not worked often and was sickly.” (Roberts, at p. 376.)
Officers knocked on the door and received no response but
“heard several moans or groans that sounded as if a person in
the apartment [was] in distress, and the manager let them into
the apartment at their request.” (Ibid.) Officers found no one
but discovered a radio stolen in the burglary. Based on this
observation, they obtained a search warrant.
      Roberts upheld the entry. The court initially noted the
trial judge “found that the officers reasonably believed that
someone inside the apartment was in distress and in need of
assistance and that they entered for the purpose of giving aid.”
(Roberts, supra, 47 Cal.2d at p. 377.) While cautioning that
“[t]he privilege to enter to render aid does not, of course, justify
a search of the premises for some other purpose” (id. at p. 378),
the Roberts court held that, once inside, police could seize
stolen items in plain view, reasoning: “The trial court found on
substantial evidence that the entry was lawful for the purpose
of rendering aid, hence the officers were justified in entering
each room of the apartment to look for someone in distress.
The radio was in plain sight, and it fitted the general
description of property known by the officers to be stolen.
Under the circumstances, there appears to be no reason in law
or common sense why one of the officers could not pick up the
radio and examine it for the purpose of dispelling or confirming
his suspicions.” (Id. at p. 380.) Plain view observations made
from a position in which officers otherwise have a right to be do
not “constitute a search.” (Ker v. California (1963) 374 U.S. 23,
43.)
      In Hill, two men arrived at a house to buy drugs. Inside,
they were accosted by two assailants. One of the two men was
shot and taken by a witness to a hospital where he died. The

                                  14
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


assailants fled. (Hill, supra, 12 Cal.3d at p. 740.) Officers
were sent to the scene and received no response when they
announced their presence. They entered the house and found
evidence related to the shooting in plain view. Although
rejecting the claim that the entry was justified by “the ‘hot
pursuit’ doctrine,” Hill upheld the search because “the
circumstances were sufficiently ‘exigent’ so as to justify an
immediate entry and search of the premises,” relying on
Roberts. (Id. at p. 754.) Hill reasoned: “[W]e note that
immediately after the police learned of the shooting on Juanita
Street officers were dispatched to investigate. They knew only
that a shooting had very recently occurred and that one person
suffering from serious wounds had been brought to a hospital.
The officers found fresh bloodstains on the fence and porch of
the Juanita Street murder site and on an automobile parked
outside. They also observed through a porch window what
appeared to be bloodstains on the floor inside the house.
Although only one casualty had thus far been reported, others
may have been injured and may have been abandoned on the
premises. There was no response when the officers knocked
and announced themselves, and entering the premises was the
only practical means of determining whether there was anyone
inside in need of assistance. If there was, the delay incidental
to obtaining a search warrant could have resulted in the
unnecessary loss of life. Under the circumstances it was
reasonable for the officers to believe that the shooting may
have resulted in other casualties in addition to that reported to
the police and that an immediate entry was necessary to
render aid to anyone in distress. The People, therefore, have
borne their burden of demonstrating the existence of



                                 15
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


circumstances which justify the warrantless entry of the
Juanita Street residence.” (Id. at p. 755.)
      The line between a mere hunch and a reasonable
suspicion based on articulable facts can be a fine one, but such
a line does exist. If all that is required is the possibility that
someone in some house might require aid, any officer on patrol
might urge that people in homes often need help and the officer
entered to make sure assistance was not required. As Justice
Perren observed in his dissent below: “Ignorance of a fact,
without more, does not raise a suspicion of its existence.”
(People v. Ovieda, supra, 19 Cal.App.5th at p. 629 (dis. opn. of
Perren, J.), review granted.) Roberts and Hill are examples of
the kind of articulable facts that can support a reasonable
suspicion of the need to enter to deal with an emergency.
      The Ray lead opinion failed to acknowledge that, while
Roberts and Hill did involve entries to render potential aid,
they both involved emergency situations based on articulable
facts. Neither case suggested that warrantless entry to render
nonemergency aid would be justified. As the Roberts court
observed, “Necessity often justifies an action which would
otherwise constitute a trespass, as where the act is
[undertaken to preserve] life or property and reasonably
appears to the actor to be necessary for that purpose.”
(Roberts, supra, 47 Cal.2d at p. 377, italics added.) Similarly,
Hill concluded an exigency existed “and that an immediate
entry was necessary to render aid to anyone in distress.” (Hill,
supra, 12 Cal.3d at p. 755, italics added.) The presence of
necessity emphasized by both cases is incompatible with the
nonemergency entry condoned by the Ray lead opinion. (See
Horack v. Superior Court (1970) 3 Cal. 3d 720, 726; People v.
Soldoff (1980) 112 Cal. App. 3d 1, 7.)

                                 16
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


       Aside from the Court of Appeal below, no published
California case after Ray has applied the concept of community
caretaking outside the context of a vehicle inventory. At least
two cases have concluded that no substantial evidence existed
to support a community caretaking search. People v. Madrid
(2008) 168 Cal. App. 4th 1050 held the doctrine did not justify a
traffic stop where police believed a passenger may have been
ill. (Id. at pp. 1057-1060.) People v. Morton (2003) 114
Cal. App. 4th 1039 held the belief that there had been a
“ ‘marijuana rip off’ ” at a residence was unsupported by
substantial evidence and a warrantless entry was not excused.
(Id. at pp. 1048-1049; see also People v. Camacho (2000) 23
Cal. 4th 824, 837, fn. 4.)
      The need to render emergency aid is a well-recognized
part of the exigent circumstances exception. But it has always
required that articulable facts support a reasonable belief that
an emergency exists. The Ray lead opinion, having found no
such facts were established, created a less demanding
exception. It purported to permit a warrantless entry if some
kind of police assistance might be rendered but the need was
merely hypothetical.
      The Ray lead opinion’s diluted exception was not
supported by our prior jurisprudence. The circumstances it
describes as community caretaking do not involve
nonemergency situations at all. Rather, it describes situations
that could be emergencies but lack sufficient articulable facts
to reasonably suggest an emergency exists. It suggested that
entry was justified “to resolve the possibility someone inside
required assistance or property needed protection.” (Ray,
supra, 21 Cal.4th at p. 478 (lead opn. of Brown, J.), italics
added.) If officers had articulated facts to believe someone

                                 17
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


inside needed immediate aid or that a crime was ongoing, they
could enter based on those exigent circumstances. The lead
opinion’s suggestion that an entry is justified to explore the
possibility that those facts exist dilutes the appropriate
standard for exigency.        Indeed, such a suggestion is
inconsistent with our later clarification in Troyer, supra, 51
Cal. 4th 599 that, although police do not “need ‘ironclad proof of
“a likely serious, life-threatening” injury to invoke the
emergency aid exception,’ ” (id. at p. 602), officers must possess
“an objectively reasonable basis for believing that an occupant
was seriously injured or threatened with such injury” (id. at p.
607). The line falls between the mere inchoate possibility that
an emergency could exist and the officer’s articulation of facts
that make it reasonable, even if uncertain, to believe an
emergency does exist.
      The officers here surmised that there may have been
others in the house who required aid or posed a threat if
allowed access to unsecured firearms. Those could be exigent
circumstances justifying warrantless entry, but the objective
facts that elevate speculation to reasonable suspicion were not
present or were not articulated at the suppression hearing.
(Cf. Troyer, supra, 51 Cal.4th at p. 607; People v. Pou (2017) 11
Cal.App.5th 143, 151-152; Stamper, supra, 106 Cal.App.3d at
pp. 305-306.)
      Further, even though the officers here could not
articulate facts pointing to an emergency, they were not
without recourse.     If officers reasonably believed that
defendant was a danger to himself or others due to a mental
disorder, they could have temporarily taken him into custody
for a mental health evaluation. (Welf. & Inst. Code, §§ 5150,
subd. (a), 5260; see People v. Triplett (1983) 144 Cal. App. 3d
18
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


283, 286-288.) If they had done so, they could have obtained a
warrant for the seizure of defendant’s firearms. (Pen. Code,
§ 1524, subd. (a)(10); Welf. & Inst. Code, § 8102, subd. (a).)
         3. United States Supreme Court Precedent
      Scant high court precedent supports Ray’s lead opinion.
Indeed, the United States Supreme Court has never applied
the concept of a community caretaking search outside the
context of an automobile inventory. In Cady v. Dombrowski
(1973) 413 U.S. 433 (Cady), Dombrowski was an off-duty
policeman involved in a single-car accident. He was arrested
for drunk driving and taken to a hospital, while his car was
towed to a local garage. Dombrowski was required to carry his
service revolver at all times but did not have it with him when
arrested.5 An officer who went to the garage to search for the
gun saw blood and other evidence in the car that linked
Dombrowski to a murder. (Cady, at pp. 435-439.)
       In upholding the search, Cady took great pains to
distinguish between home and vehicle searches. “Because of
the extensive regulation of motor vehicles and traffic, and also
because of the frequency with which a vehicle can become
disabled or involved in an accident on public highways, the
extent of police-citizen contact involving automobiles will be
substantially greater than police-citizen contact in a home or
office. . . . Local police officers, unlike federal officers,
frequently investigate vehicle accidents in which there is no


5
      Dombrowski was a Chicago police officer and “[t]he
Wisconsin policemen believed that Chicago police officers were
required by regulation to carry their service revolvers at all
times.” (Cady, supra, 413 U.S. at p. 436.)



                                 19
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


claim of criminal liability and engage in what, for want of a
better term, may be described as community caretaking
functions, totally divorced from the detection, investigation, or
acquisition of evidence relating to the violation of a criminal
statute.” (Cady, supra, 413 U.S. at p. 441.) The court
observed, “The constitutional difference between searches of
and seizures from houses and similar structures and from
vehicles stems both from the ambulatory character of the latter
and from the fact that extensive, and often noncriminal contact
with automobiles will bring local officials in ‘plain view’ of
evidence, fruits, or instrumentalities of a crime, or
contraband.” (Id. at p. 442.) Cady emphasized that “police had
exercised a form of custody or control over” the car (id. at pp.
442-443), and “the search of the trunk to retrieve the revolver
was ‘standard procedure in [that police] department,’ to protect
the public from the possibility that a revolver would fall into
untrained or perhaps malicious hands” (id. at p. 443).
      Cady concluded the search was reasonable under the
circumstances:    “The Court’s previous recognition of the
distinction between motor vehicles and dwelling places leads
us to conclude that the type of caretaking ‘search’ conducted
here of a vehicle that was neither in the custody nor on the
premises of its owner, and that had been placed where it was
by virtue of lawful police action, was not unreasonable solely
because a warrant had not been obtained. . . . Where, as here,
the trunk of an automobile, which the officer reasonably
believed to contain a gun, was vulnerable to intrusion by
vandals, we hold that the search was not ‘unreasonable’ within
the meaning of the Fourth and Fourteenth Amendments.”
(Cady, supra, 413 U.S. at pp. 447-448.) The high court later
applied Cady’s reasoning to uphold inventory searches of


                                 20
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


impounded cars and containers in them. (See Colorado v.
Bertine (1987) 479 U.S. 367, 374-376 (Bertine); South Dakota v.
Opperman (1976) 428 U.S. 364, 367-376 (Opperman); see also
Cooper v. California (1967) 386 U.S. 58, 60-62.)
      Cady and its progeny did not create a generalized
exception to the warrant requirement for nonemergency
community caretaking functions, much less apply such an
exception to the search of homes. Cady did not suggest that a
community caretaking rationale alone could justify the search
there. Instead, the court emphasized that police had taken
constructive possession of the car in question and searched it
pursuant to a standardized procedure. (Cady, supra, 413 U.S.
at pp. 442-443.) Cady and the other cases all involved searches
of vehicles in police custody. The caretaking function entailed
only the securing of items in those vehicles.
      None of the rationales justifying the results in Cady and
subsequent cases apply here. This search involved a home,
“where privacy expectations are most heightened.” (California
v. Ciraolo (1986) 476 U.S. 207, 213.) The Fourth Amendment
“reflects the recognition of the Framers that certain enclaves
should be free from arbitrary government interference,” and
“the Court since the enactment of the Fourth Amendment has
stressed ‘the overriding respect for the sanctity of the home
that has been embedded in our traditions since the origins of
the Republic.’ ” (Oliver v. United States (1984) 466 U.S. 170,
178.) The court has repeatedly acknowledged that vehicles and
homes are afforded different levels of constitutional protection.
(See Bertine, supra, 479 U.S. at p. 372; Opperman, supra, 428
U.S. at p. 367; Cady, supra, 413 U.S. at p. 442; see also
Chambers v. Maroney (1970) 399 U.S. 42, 48; Carroll v. United
States (1925) 267 U.S. 132, 153.)

                                 21
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


       Outside of the inventory search context, the high court
has taken a dim view of warrantless entries in the absence of
exigency. In Mincey, the court rejected a blanket murder scene
exception to the warrant requirement. It acknowledged that
“when the police come upon the scene of a homicide they may
make a prompt warrantless search of the area to see if there
are other victims or if a killer is still on the premises.”
(Mincey, supra, 437 U.S. at p. 392.) Yet, Mincey reasoned that
“a warrantless search must be ‘strictly circumscribed by the
exigencies which justify its initiation,’ [citation] and it simply
cannot be contended that this search was justified by any
emergency threatening life or limb. All the persons in Mincey’s
apartment had been located before the investigating homicide
officers arrived there and began their search. And a four-day
search that included opening dresser drawers and ripping up
carpets can hardly be rationalized in terms of the legitimate
concerns that justify an emergency search.” (Id. at p. 393; see
Flippo v. West Virginia (1999) 528 U.S. 11, 14.) Similarly, the
court has observed that “[a] burning building of course creates
an exigency that justifies a warrantless entry by fire officials to
fight the blaze. Moreover, . . . once in the building, officials
need no warrant to remain for ‘a reasonable time to investigate
the cause of a blaze after it has been extinguished.’ [Citation.]
Where, however, reasonable expectations of privacy remain in
the fire-damaged property, additional investigations begun
after the fire has been extinguished and fire and police officials
have left the scene, generally must be made pursuant to a
warrant or the identification of some new exigency.” (Clifford,
supra, 464 U.S. at p. 293, fn. omitted.)
      These cases establish that an emergency might initially
justify a warrantless entry or search. But once that exigency


                                 22
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


has abated and the premises vacated, a subsequent
warrantless entry or search is not justified. This approach is
consistent with the high court’s well-established principle “that
searches and seizures inside a man’s house without warrant
are per se unreasonable in the absence of some one of a number
of well defined ‘exigent circumstances.’ ” (Coolidge, supra, 403
U.S. at pp. 477-478.) In Payton, supra, 445 U.S. 573, the court
noted: “In terms that apply equally to seizures of property and
to seizures of persons, the Fourth Amendment has drawn a
firm line at the entrance to the house. Absent exigent
circumstances, that threshold may not reasonably be crossed
without a warrant.” (Id. at p. 590.) High court decisions “have
emphasized that exceptions to the warrant requirement are
‘few in number and carefully delineated,’ [citation] and that
the police bear a heavy burden when attempting to
demonstrate an urgent need that might justify warrantless
searches or arrests. Indeed, the Court has recognized only a
few such emergency conditions . . . .” (Welsh v. Wisconsin
(1984) 466 U.S. 740, 749-750.)
      The Attorney General urges at length that the officers
here were not motivated by a desire to investigate crime but,
rather, to ensure public safety or render aid to potential
victims. However, the United States Supreme Court has made
clear that an officer’s subjective intent plays no role in the
Fourth Amendment inquiry. “An action is ‘reasonable’ under
the Fourth Amendment, regardless of the individual officer’s
state of mind, ‘as long as the circumstances, viewed objectively,
justify [the] action.’    [Citation.]   The officer’s subjective
motivation is irrelevant.” (Brigham City, supra, 547 U.S. at p.
404; see also Whren v. United States (1996) 517 U.S. 806, 813.)
The officers here may well have acted with the very best of


                                 23
                        PEOPLE v. OVIEDA
                 Opinion of the Court by Corrigan, J.


intentions.   But just as an officer’s venial motives will
generally not undermine an otherwise valid search, a benign
intent cannot save an invalid one.
      The Attorney General likens the present search to a
home safety inspection and relies on Camara v. Municipal
Court (1967) 387 U.S. 523. The argument falters at the
threshold. Unlike Camara, the entry and search here were not
“routine periodic inspections” (id. at pp. 535-536), nor did they
“have a long history of judicial and public acceptance” because
“the public interest demands that all dangerous conditions be
prevented or abated” (id. at p. 537). Administrative safety
inspections and similar entries are quite different from an
entry by police officers with guns drawn. Further, even
Camara required a warrant be secured if a person refused the
inspectors access, unless a prompt entry was required by an
emergency situation. (Id. at pp. 538-540.) Camara neither
supports the Attorney General’s argument nor the reasoning of
the Ray lead opinion.
      In sum, the community caretaking exception asserted in
the absence of exigency is not one of the carefully delineated
exceptions to the residential warrant requirement recognized
by the United States Supreme Court. To date, that court has
only recognized community caretaking searches in the context
of vehicle impound procedures.




                                 24
                       PEOPLE v. OVIEDA
                Opinion of the Court by Corrigan, J.




                      III. DISPOSITION
       The Court of Appeal’s judgment is reversed. The matter
is remanded with directions that the case be returned to the
trial court to permit defendant to withdraw his guilty plea and
the court enter an order granting defendant’s suppression
motion.
                                                       CORRIGAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                25
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Ovieda
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 19 Cal.App.5th 614
Rehearing Granted

__________________________________________________________________________________

Opinion No. S247235
Date Filed: August 12, 2019
__________________________________________________________________________________

Court: Superior
County: Santa Barbara
Judge: Jean M. Dandona

__________________________________________________________________________________

Counsel:

Elizabeth K. Horowitz, under appointment by the Supreme Court, for Defendant and Appellant.

Peter Bibring and Ian M. Kysel for American Civil Liberties Union Foundation of Southern California as
Amicus Curiae on behalf of Defendant and Appellant.

Xavier Becerra, Attorney General, Edward C. DuMont, State Solicitor General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant Attorney General, Michael J. Mongan, Deputy
State Solicitor General, Kenneth C. Byrne, Andrew S. Pruitt and David Glassman, Deputy Attorneys
General, and Geoffrey H. Wright, Associate Deputy State Solicitor General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Elizabeth K. Horowitz
Law Office of Elizabeth K. Horowitz, Inc.
5272 South Lewis Avenue, Suite 256
Tulsa, OK 74105
(424) 543-4710

Ian M. Kyse
ACLU Foundation of Southern California
1313 West Eight Street
Los Angeles, CA 90017
(213) 977-5295

Geoffrey H. Wright
Associate Deputy State Solicitor General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 510-3921